DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed October 9, 2020 are acknowledged.
Examiner acknowledges amended claims 1, 8 and 12.
The rejection of claims 1-11 and 13-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1, 8 and 13-14 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bathelier, U.S. Patent Number 6,432,234 is withdrawn due to Applicant’s arguments.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable of Zafiroglu, U.S. Pre Grant Publication 2004/0247821 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu, U.S. Pre Grant Publication 2004/0247821.
106 and a pile layer 116 wherein the looped fibers are parallel.


    PNG
    media_image1.png
    203
    457
    media_image1.png
    Greyscale

Paragraph 0046 discloses that the backing layer can include warps, woven, knit or stitch bonded fabrics.  Paragraph 0055 discloses the pile is formed of warp yarns.  Paragraph 0051 discloses that the pile layer has a density ranging from 0.1-0.4 g/cm3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Claim 15 is directed to a floor covering.  Claim 15 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The manner in which a prior art product is made is given minimal patentable weight when the prior art product has the same structural limitations as the claimed product.  
Claims 1-14 are allowed.  Applicant claims a method of manufacturing floor covering for a motor vehicle as recited in claim 1.  Additionally, Applicant claims a device for manufacturing a floor covering for a motor vehicle as recited in claim 8.  Applicant claims a floor covering for a motor vehicle as recited in claim 12.
	Regarding claims 1-11 and 13, the closest prior art, Bathelier, U.S. Patent Number 6,432,234, teaches a method for producing a textile product of a lapped/bonded type from fibers and/or filaments travelling in the direction of advance in the form of a web wherein the method comprises a pre-looping step in which the fibers and/or filaments individually undergo looping transversely to the direction of advance and accompanied by transverse drawing.  Figure 1 show interlaced fibers moving in the longitudinal direction towards the looping device; passing through the looping device wherein the looping device comprises rotary elements or looping discs.  Also, Bathelier teaches the confinement of the material in the form of loops consisting of parallelized fibers and/or filaments wherein the confinement takes place directly on a support.  Bathelier mentions brushes in the context of maintaining the crimped form of the loops but the closest prior art fails to teach or suggest bring the batt of fibers onto a conveyor equipped with brushes and accumulating the undulations in the brushes to achieve a predetermined density.  
	Regarding claim 12, the closest prior art Zafiroglu teaches a textile laminate comprising a backing layer 106 and a pile layer 116 wherein the looped fibers are parallel.  Paragraph 0046 of Zafiroglu teaches that the backing layer can include warps, woven, knit or stitch bonded fabrics.  Paragraph 0055 discloses the pile is formed of warp yarns.  Paragraph 0051 discloses that the pile layer has a density ranging from 0.1-0.4 g/cm3.  Zafiroglu teaches away for a pile density ranging from 0.05 and 0.08 g/cm3.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13 are persuasive.  Applicant’s amendment of claim 12 overcomes the cited prior art.  Claim 15 has been rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu has been cited. The rejection of claim 15 was inadvertently omitted from the previous Office Action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786